 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7    UNITED STATES OF AMERICA,                              Case No. 2:18-cr-00144-JAD-GWF
 8                                         Plaintiff,
             v.                                                         ORDER
 9
      TRAYVALE HARRISON, et al.,
10

11                                      Defendants.
12

13          On April 30, 2019 the Court issued an Order to Show Cause why its prior Order (ECF
14   No. 130) granting severance as to Defendants Burge and Rowland should remain sealed. See
15   Order (ECF No. 137). The Order instructed the parties to file a response by no later than May
16   13, 2019. To date, no response has been filed. Accordingly,
17          IT IS HEREBY ORDERED that the Clerk of the Court shall unseal the Order granting
18   severance as to Defendants Burge and Rowland (ECF No. 130).
19          Dated this 31st day of May, 2019.
20

21
                                                            GEORGE FOLEY, JR.
22                                                          UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                        1
